Citation Nr: 1443183	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  10-24 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for a back disability.

2.  Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for a right shoulder disability.

3.  Whether new and material evidence has been submitted to reopen a previously denied claim for a left hip disability.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for a right shoulder disability.

6.  Entitlement to service connection for a left hip disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and J.G.


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from January 2002 to December 2003.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
 
The Veteran testified at a June 2012 Travel Board hearing before the undersigned Veterans Law Judge, and a transcript of this hearing is of record.

The issues of entitlement to service connection for a back disability, a right shoulder disability, and a left hip disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A July 2004 unappealed rating decision denied service connection for a back disability, a right shoulder disability, and a left hip disability.

2.  Evidence received since the July 2004 unappealed rating decision, including testimony from the Veteran and witnesses at his June 2012 Travel Board hearing, is not cumulative or redundant of evidence previously considered by VA, relates to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims. 


CONCLUSIONS OF LAW

1.  The July 2004 rating decision that denied entitlement to service connection for a back disability, a right shoulder disability, and a left hip disability is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2012); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence has been received since the July 2004 rating decision, and the Veteran's claims for entitlement to service connection for a back disability, a right shoulder disability, and a left hip disability are reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claims for a back disability, a right shoulder disability, and a left hip disability have been previously denied by the RO in a July 2004 RO decision.  

However, since that time, the Veteran has submitted additional evidence, including testimony from himself and his father J.G. at his June 2012 Travel Board hearing, which is neither cumulative nor redundant of evidence previously of record; which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claims; and which raises a reasonable possibility of substantiating the claims.  Accordingly, the Veteran's previously denied claims are reopened and will be addressed in the remand portion of this opinion.  See 38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156(a) (2013).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, the Board is reopening the Veteran's claims and remanding them for additional development.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


ORDER

The Veteran's previously denied claims for entitlement to service connection for a back disability, a right shoulder disability, and a left hip disability are reopened.  


REMAND

As noted above, the Veteran is seeking entitlement to service connection for a back disability, a right shoulder disability, and a left hip disability.

At his June 2012 hearing, the Veteran testified that he is in the process of seeking disability benefits from the Social Security Administration (SSA), in part due to the physical disabilities for which he is seeking service connection.

No clear determination as to the availability of any records which may be in the possession of the SSA has been made.  The Court has indicated that medical records upon which an award of Social Security disability benefits has been predicated are relevant to VA claims for service connection.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the RO should attempt to obtain any available SSA records, including any medical records the Veteran submitted in support of his claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002) (possibility that SSA records could contain relevant evidence cannot be foreclosed absent a review of those records).

Additionally, the Veteran has not been afforded VA examinations to determine the etiology of his right shoulder and left hip disabilities.  Accordingly, on remand the Veteran should be scheduled for VA examinations of these conditions.  38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1. Associate all current VA outpatient treatment records with the Veteran's claims file.

2. Attempt to obtain any available SSA records, including any medical records the Veteran submitted in support of his claim.  If no records are available, a formal finding of such should be placed of record.  

3. Once this is done, the RO should schedule the Veteran for a VA examination of his right shoulder and left hip.  The examiner should note any functional impairment caused by the Veteran's disabilities, including a full description of the effects of his disabilities upon his ordinary activities, if any.

The examiner should identify each disability of the right shoulder and left hip.  For each noted disability, the examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's condition had onset in service or was caused or permanently aggravated by the Veteran's active military service.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability, including statements of continuity of symptomatology.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

4. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


